Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Objections and Rejections
1.	All outstanding rejections are withdrawn in light of PTAB’s decision mailed in the papers May 6, 2021.
Election/Restriction
2.	Claims 1, 3 and 5-10 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14, 15 and 22 are directed to the method of using or making an allowable product (Group II, previously withdrawn), are hereby joined with elected Group I invention and fully examined for patentability under 37 CFR 1.104. 
Claims 14, 15 and 22 directed to a method of using or method of making the product, were previously withdrawn  from consideration under 37 CFR 1.142.  Claims 14, 15 and 22 are directed to the method of using or making an allowable product are now rejoined with the invention of Group I (claims 1, 3 and 5-10) and the restriction requirement between a product and method of using or method of making the product as set forth in the Office action mailed on September 25, 2017 is hereby withdrawn.  Thus, product claims 1, 3 and 5-10 and the rejoined method claims 14, 15 and 22 in conjunction with SEQ ID NOs: 1 and 3 are fully examined for patentability. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephonic interview with Charles Cohen on May 10, 2021.
Claim 15. (amended) A method of making a transgenic oil crop plant that produces an enhanced amount of oil in seeds thereof, comprising:
expressing a heterologous nucleotide sequence comprising the nucleotide sequence set forth in SEQ ID NO:1 that encodes a type III Gγ protein comprising the amino acid sequence set forth in SEQ ID NO:3 in cells of said oil crop plant, 

                       wherein expression of said heterologous nucleotide sequence comprising the nucleotide sequence set forth in SEQ ID NO:1 that encodes said type III Gγ protein comprising the amino acid sequence set forth in SEQ ID NO:3 is enhanced, and 
wherein the amount of oil produced in seeds by said transgenic oil crop plant 
is enhanced compared to the amount of oil produced in seeds by a control plant of the same species lacking said heterologous nucleotide sequence comprising the nucleotide sequence 
	
Conclusions
4.	Claims 1, 3 and 5-10, 14, 15 and 22 are allowed.
/VINOD KUMAR/Primary Examiner, Art Unit 1663